Conviction for a misdemeanor; punishment being assessed at a fine of $50.
The trial court adjourned August 26, 1939. Under Article 760, C. C. P., the time allowed by law for filing the statement of facts in a misdemeanor case, in the absence of an extension of time by order of the court, is thirty days after the day of adjournment of court. Cadrin v. State, 89 S.W.2d 1001, and authorities cited. On the 11th of November, 1939, appellant filed a statement of facts in the trial court. The court entered no order granting appellant an extension of time. The statement of facts, having been filed more than thirty days after the date of the adjournment of court, can not be considered.
No bills of exception are brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 501